Citation Nr: 0212865
Decision Date: 09/24/02	Archive Date: 11/06/02

DOCKET NO. 90-53 747               DATE SEP 24, 2002

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to an increased rating for degenerative disc and
joint disease of the lumbar spine, currently rated 60 percent
disabling.

2. Entitlement to an extra-schedular rating for degenerative disc
and joint disease of the lumbar spine.

3. Entitlement to service connection for an acquired psychiatric
disorder claimed as secondary to degenerative disc and joint
disease of the lumbar spine.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL 

Appellant and spouse

ATTORNEY FOR THE BOARD 

W.L. Pine, Counsel 

INTRODUCTION

The appellant had active service from January 1966 to January 1968.

This appeal is from an April 1988 rating decision of the Department
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto
Rico. The Board of Veterans' Appeals (Board) remanded the case in
April 1991, February 1993, and March 1997.

In the March 1997 remand, the Board deferred review of the claim
for increased rating for degenerative disc and joint disease of the
lumbar spine (low back) claim. The RO had increased the rating
while the claim was in remand status from the 10 percent from which
the veteran initially appealed to the current 60 current percent,
the maximum schedular rating provided for the veteran's condition.

In August 1994, the appellant filed a notice of disagreement (NOD)
with the effective date of the increased low back rating. By
application of judicial precedent, the Board incorporated the
matter of entitlement to an earlier effective into the increased
rating claim in its March 1997 remand. See AB v. Brown, 6 Vet. App.
35, 38 (1993) (a claimant who applies for VA benefits "will
generally be presumed to be seeking the maximum benefit allowed by
law and regulation, and it follows that such a claim remains in
controversy where less than the maximum available benefit is
awarded."); see also Holland v. Brown, 9 Vet. App. 324 (1996)

2 -

(the effective date of an award of benefits is a constituent
element of the maximum benefit, and where challenged is part of the
matter on appeal) rev'd sub nom. Holland v. Gober, 124 F.3d 226
(Fed. Cir. (1997). The March 1997 remand instructed the RO to
adjudicate the effective date issue and provide the appellant a
statement of the case.

Subsequent to the March 1997 remand, the United States Court of
Appeals for Veterans Claims (Court) issued its decision in
Manlincon v. West, 12 Vet. App. 238 (1999). In Manlincon, the Court
held that, in a case in which a claimant has expressed timely
disagreement in writing with a rating action of the RO, an appeal
has been initiated, and the RO must issue a statement of the case,
and the Board must remand that issue to the RO for that purpose.
Id. Thus, now-controlling precedent renders moot the Board's prior
rationale for incorporating the effective date issue. It now stands
on independent judicial ground. The RO has yet to issue an SOC on
the issue of entitlement to an earlier effective date for the 60
percent rating of the veteran's low back disability. That matter is
the subject of the remand below.

The veteran's brief of August 2002 raised a claim of entitlement to
an earlier effective date for a total rating based on individual
unemployability (TDIU). That is a separate matter from any now
under the Board's jurisdiction. See Grantham v. Brown, 114 F. 3d
1156 (Fed. Cir. 1997). It is referred to the RO for appropriate
action.

FINDINGS OF FACT

1. The veteran's service-connected degenerative disc and joint
disease of the lumbar spine is rated 60 percent disabling as
intervertebral disc syndrome (IDS) at the maximum rating provided
for that disability by the VA Schedule for Rating Disabilities.

3 -

2. The veteran receives compensation at the total (100 percent)
rate based on individual unemployability.

3. The award of the total rating based on individual employability
is predicated solely on disability from the veteran's low back
disorder.

4. The veteran has had neither frequent hospitalization nor marked
interference with employment due to his degenerative disc and joint
disease of the lumbar spine during any period legally pertinent to
this appeal such that application of the VA schedule for rating
disabilities to that disability is impractical.

5. It is as likely as not that the veteran's service-connected low
back disorder aggravates an acquired psychiatric disorder that it
did not cause and that some part of disability attributable to the
psychiatric disorder is proximately due to or the result of a
service-connected disease or injury.

CONCLUSIONS OF LAW

1. A schedular rating greater than 60 percent for degenerative disc
and joint disease of the lumbar spine is not provided by law. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.71a, Diagnostic Code 5293
(West 1991).

2. An application for extra-schedular rating of degenerative disc
and joint disease of the lumbar spine for the period October 23,
1995, to the present, concomitantly with a total disability rating
for individual unemployability that is predicated solely on the
same disability seeks a benefit not provided by law. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. 3.321(b)(1), 4.16(a) (2001); Sabonis v.
Brown, 6 Vet. App. 426, 430 (1994).

3. The regulatory criteria for submission to the Undersecretary for
Benefits or to Director, Compensation and Pension Service for
extra-schedular rating from

4 -

December 29, 1987, to October 23, 1995, of degenerative disc and
joint disease of the lumbar spine are not met. 38 C.F.R.
3.321(b)(1) (2001).

4. Some increment of disability from acquired psychiatric disorder
is proximately due to or the result of a service-connected disease
or injury. 38 U.S.C.A. 501, 1110 (West 1991 & Supp. 2002); 38
C.F.R. 3.310(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and to Assist

The November 9, 2000, enactment of the Veterans Claims Assistance
Act of 2000 (VCAA), 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5107, 5126
(West Supp. 2001), prescribed VA's duties to notify claimants for
VA benefits of forms and information necessary to submit to
complete and support the claim, to provide necessary forms, and to
assist the claimant in the development of evidence. VA has
promulgated regulations implementing the VCAA. See 66 Fed. Reg.
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 38
C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. 5107 are
effective retroactively to claims filed and pending before the date
of enactment. 38 U.S.C.A. 5107 note (Effective and Applicability
Provisions). The United States Court of Appeals for the Federal
Circuit has ruled that the retroactive effective date provision of
the Act applies only to the amendments to 38 U.S.C. 5107. See
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v.
Principi, 287 F.3d 1377 (Fed. Cir. 2002). However, the VA
regulations promulgated to implement the Act provide for the
retroactive effect of the regulations, except as specified. See 66
Fed. Reg. 45,620 (Aug. 29, 2001). Whereas VA regulations are
binding on the Board, 38 C.F.R. 20.101(a) (2001), the Board in this
decision considers the applicability of the regulations
implementing the VCAA as they pertain to the claims at issue.

5 -

VA must provide forms necessary to prosecute a claim for VA
benefits. 38 U.S.C.A 5102 (West Supp. 2002); 38 C.F.R. 3.150(a)
(2001). On the forms required, the veteran filed an original
application for benefits in April 1968 and an application for total
disability rating based on individual unemployability (TDIU) in
October 1995. No other forms are required in conjunction with the
matters at issue.

VA must notify the veteran of evidence and information necessary to
substantiate his claim and, as to inform him which information and
evidence, if any, he must provide VA and which information and
evidence, if any, VA will attempt to obtain on his behalf. 38
U.S.C.A. 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 3.159(b));
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This requirement
is moot or inapplicable to those issues on appeal that are ripe for
final disposition by the Board. No evidence is necessary or can be
produced or obtained in support of the claim for an increased
rating for the low back disorder. The disorder is maximally rated,
and no evidence can result in a higher schedular rating for the
condition for which the veteran seeks a higher rating. The question
of entitlement to earlier effective date is the subject of a
remand, and thus not ripe for determination whether VA has
discharged any duty it might have under the VCAA as regards that
issue. The matter of extraschedular rating is moot for legal
reasons, as discussed below, and no evidence or information or
evidence need be adduced regarding it. The claim for secondary
service connection is resolved favorably, therefore no further
information or evidence would be necessary under any rules
governing development of the record.

In light of the forgoing, there is no basis for consideration of
whether VA has discharged its duties to assist the veteran to
obtain evidence, ensure adequacy of the medical record by
examination or solicitation of opinions, or inform the veteran of
any failure to obtain requested evidence. See 66 Fed. Reg. 45,620,
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R.
3.159).

6 -

II. Merits of the Issues

A. Increased Schedular Rating of Low Back Disorder

In a rating decision of July 1994, the RO increased the veteran's
disability rating for a low back disorder from 10 percent to 60
percent. The service-connected condition was previously diagnosed
as "low back pain, lumbar paravertebral myositis," rated as
lumbosacral strain. See 38 C.F.R. 4.71a, Diagnostic Code 5295. As
increased, the condition was diagnosed as "degenerative discogenic
disease, degenerative osteoarthritis and spondylosis of the spine,
L-5 radiculopathy," rated as intervertebral disc syndrome. See 38
C.F.R. 4.71a, Diagnostic Code 5293.

In review of claims for increased ratings, the Board considers all
of the medical evidence of record, including the appellant's
relevant medical history. 38 C.F.R. 4.1 (1996); Peyton v.
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. Derwinski, 1
Vet. App. 589, 595 (1991). The medical findings are compared to the
criteria in the VA Schedule for Rating Disabilities, 38 C.F.R. Part
4 (2001), to determine the extent to which a service-connected
disability adversely affects the ability of the body to function
under the ordinary conditions of daily life, including employment.
38 C.F.R. 4.2, 4.10 (2001).

The rating criteria for intervertebral disc syndrome are as
follows:

Pronounced; with persistent symptoms compatible with sciatic
neuropathy with characteristic pain and demonstrable muscle spasm,
absent ankle jerk, or other neurological findings appropriate to
site of diseased disc, little intermittent relief, 60 percent;
Severe; recurring attacks, with intermittent relief, 40 percent;
Moderate; recurring attacks, 20 percent; Mild, 10; Postoperative,
cured, 0 percent

7 -

38 C.F.R. 4.71a, Diagnostic Code 5293 (2001). The appellant is
rated 60 percent disabled for pronounced IVD. The only diagnostic
codes that provide higher ratings for back disability are for
residuals of a fractured vertebra with cord involvement, bedridden,
or requiring long leg braces. 38 C.F.R. 4.71a, Diagnostic Code 5285
(2001), which the appellant does not have, and complete bony
fixation of the spine, 38 C.F.R. 4.71a, Diagnostic Code 5286
(2001), which the appellant also does not have. Thus, a higher
rating for a disability of the spine is not available under the
rating schedule for the appellant given the facts of his case.

The rating criteria for IVD include limitation of motion of the
spine. VAOPGCPREC 36-97. There are regulations that provide for
consideration of the effect of pain and related phenomena on the
amount of disablement resulting from limitation of motion. See 38
C.F.R. 4.40, 4.45, 4.59 (2001). Exacerbation of the limitation of
motion of a joint by pain may be a basis for increasing a schedular
rating. DeLuca v. Brown, 8 Vet. App. 202 (1995). However, those
regulations are not applicable where a disability is rated at the
maximum level provided by the diagnostic code under which it is
rated. VAOPGCPREC 36-97, citing Johnston v. Brown, 10 Vet. App. 80
(1997) (remand for consideration of functional loss of range of
motion of a wrist due to pain inappropriate where rating currently
assigned for limitation of motion was maximum available under the
applied diagnostic code).

Additionally, the extensive record of VA outpatient treatment, VA
examinations for the purpose of evaluating correct schedular
rating, and. other private and non-VA government records related to
Social Security and Workers Compensation claim uniformly reveal no
paralysis of the nerves of the lower extremities that would permit
separate rating for such symptoms. See 38 C.F.R. 4.124a (2001);
Bierman v. Brown, 6 Vet. App. 125 (1994) (case vacated and remanded
for Board to determine whether veteran was entitled to rating for
lower extremity neurologic deficit separate from 60 percent rating
in effect under Diagnostic Code 5293); see also Esteban v. Brown,
6 Vet. App. 259 (1994) (separate ratings for completely different
disabilities resulting from the same injury is not duplicate
compensation for the same disability, or pyramiding).

8 -

In short, there is no basis in law as it applies to the facts of
the veteran's situation for a higher schedular rating for his low
back disorder.

B. Extraschedular Rating of the Low Back Disorder

Ratings shall be based as far as practicable, upon the average
impairments of earning capacity .... To accord justice, therefore,
to the exceptional case where the schedular evaluations are found
to be inadequate, the Under Secretary for Benefits or the Director,
Compensation and Pension Service, upon field station submission, is
authorized to approve on the basis of the criteria set forth in
this paragraph an extra-schedular evaluation commensurate with the
average earning capacity impairment due exclusively to the service-
connected disability or disabilities. The governing norm in these
exceptional cases is: A finding that the case presents such an
exceptional or unusual disability picture with such related factors
as marked interference with employment or frequent periods of
hospitalization as to render impractical the application of the
regular schedular standards.

38 C.F.R. 3.321(b)(1) (2001).

While the Board does not have the authority to grant an
extraschedular evaluation in the first instance, it does have the
jurisdiction to address the issue if it is related to the issue on
appeal and has been raised by the appellant or implicated by the
evidence. See Bernard v. Brown, 4 Vet. App. 384 (1993); Floyd v.
Brown, 9 Vet. App. 88, 96 (1996).

In this case, the Board made a preliminary, non-dispositive review
of the case in March 1997, which resulted in a remand for
consideration of TDIU and extra-

9 -

schedular rating of the low back. The Board inferred the issue of
extraschedular rating from the veteran's long unemployment, his
testimony that his unemployment is due to his low back disability,
and the fact that his back was his only service- connected
disability. See VAOPGCPREC 6-96 (where claims for extraschedular
rating or TDIU are based on the same disability for which an
increased rating is sought, entitlement to extraschedular rating or
TDIU are sub-issues of the increased rating claim within the
Board's jurisdiction over the increased rating claim).

In May 2001, while in remand status, the RO granted the TDIU claim,
effective October 23, 1995. The claim for TDIU and for extra-
schedular rating, both predicated on the same disability, were
alternative theories of entitlement to compensation at a higher
rate than that afforded under the rating schedule. Thus, for the
period October 93, 1995, to the present, no additional compensation
can accrue to the veteran for a finding of entitlement to
extraschedular rating of his low back disability while he is in
receipt of TDIU benefits. Consequently the claim for extraschedular
rating seeks a benefit not provided by law under the veteran's
current circumstances. When a claimant seeks a benefit not provided
by law, the claim is appropriately denied. Sabonis v. Brown, 6 Vet.
App. 426, 430 (1994).

The veteran filed his claim for increased disability compensation
for degenerative disc and joint disease of the low spine on
December 29, 1987. In a rating decision of May 2001, the RO granted
the current 60 percent rating effective December 29, 1987. Thus,
the question of entitlement to extra-schedular rating is a legally
valid question for the period December 29, 1987, to October 23,
1995.

A June 1987 Administrative Law Judge decision from the Social
Security Administration (SSA) found that the veteran had been
without substantial gainful employment since December 21, 1984.
Although an April 1989 revision found entitlement to SSA disability
benefits, the disability determination did not amend the factual
finding that disability began December 21, 1984. Nothing in the
veteran's VA claims file contradicts the finding of no gainful
employment since December 1984 or otherwise indicates the veteran
has been employed since that date.

10 -

Incidentally, the SSA found the primary disabling diagnosis to be
psychiatric, with hypertension, osteoarthritis, and degenerative
joint disease secondary. The SSA material of record shows the SSA
found the veteran's back condition to make little contribution to
his entitlement to SSA disability benefits.

To determine whether to refer the veteran's claim for extra-
schedular rating, the Board must apply the two governing norms that
indicate rating the veteran's back disability under the rating
schedule is impractical. Those norms are "frequent hospitalization"
and "marked interference with employment." 38 C.F.R. 3.321(b)(1).
To apply these norms, the Board must interpret the undefined terms
"frequent" and "hospitalization" as to the former governing norm,
and "marked," "interference," and "employment" as to the latter
governing norm. The Board interprets the former norm as requiring
actual, inpatient admission to a hospital or similar facility. The
veteran has not had hospitalization for his back during the time of
legal relevance to this appeal. See 38 C.F.R. 3.400(o)(2) (2001)
(effective dates of increases in disability ratings). Consequently,
he cannot meet the "frequent hospitalization" norm for
consideration of extra-schedular rating of his low back at any time
between December 29, 1987, and October 23, 1995. 38 C.F.R.
3.321(b)(1).

Marked interference with employment must require actual employment
with which the disability can markedly interfere, just as there
must be actual hospitalization for the hospitalization to be
frequent. This interpretation is necessary for consistency within
the regulation. It is also necessary to avoid redundancy of
criteria between the TDIU and extra-schedular rating benefits.
See.Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (distinguishing
between the criteria for extra-schedular ratings and TDIU ratings).
Whereas the veteran has been unemployed since before a date that
could bear on a disability rating arising from his December 29,
1987, claim, he cannot meet the "marked interference with
employment" norm for extra-schedular rating during any time between
December 29, 1987, and October 23, 1995. 38 C.F.R. 3.321(b)(1).

In sum, the Board finds no basis for referral to the VA
Undersecretary for Benefits or the Director, Compensation and
Pension Service for extra-schedular rating of degenerative joint
and disc disease of the lumbar spine during any period at issue in
this appeal. VAOPGCPREC 6-96.

C. Secondary Service Connection for an Acquired Psychiatric
Disorder

"[D]isability which is proximately due to or the result of a
service-connected disease or injury shall be service connected." 38
C.F.R. 3.310(a) (2001). In VA parlance, such disability is called
"secondary," and the claim for compensation for such disability is
called "secondary service connection."

The medical evidence of record reveals that the veteran has an
acquired psychiatric disorder variously diagnosed as recurrent
major depression, either with or without psychotic features, or as
dysthymic disorder, consistent with the variability in the
presentation of his symptoms over time. He has consistently
maintained that the psychiatric disorder is related to his service-
connected low back disorder.

Prior to the Board's March 1997 remand, VA had repeatedly denied
the claim under the then prevailing interpretation of 38 C.F.R.
3.310(a), which was that the service-connected disease or injury
must be the direct and sole cause of the claimed secondary
disability. See Allen v. Brown, 7 Vet. App. 439, 443-45 (1995)
(background of VA and judicial interpretation of 38 C.F.R.
3.310(a)). Allen ruled that "[W]hen aggravation of a veteran's non-
service-connected condition is proximately due to or the result of
a service-connected condition, such veteran shall be compensated
for the degree of disability (but only that degree) over and above
the degree of disability existing prior to the aggravation." 7 Vet.
App. at 448.

In this case, VA examination July 1993 produced a diagnosis of
dysthymia. The examiner noted review of the. veteran's VA claims
file. He concluded that the loss of employment and divorce were the
primary causes of the veteran's dysthymia. He opined that the
veteran's "current emotional condition is partly the result of his
chronic back pain."

12 -

In September 1994, a panel of two VA psychiatrists reviewed the
veteran's VA claims folder and other available medical records,
concluding that the veteran's psychiatric condition was more
directly related to the loss of employment and divorce. The
"aggravation of his back condition that occurred secondary to work
accident in 1984 has contributed to perpetuation of depressive
symptoms, but there appears to be a strong voluntary component . .
. ." In summary, it is our opinion that veteran's
N[euro]P[sychiatric] condition is not solely and directly related
to his original S[ervice-]C[onnected] back strain."

In February 1998, the July 1993 VA examiner examined the veteran
again, diagnosing dysthymia. The examiner described his review of
the veteran's medical records and opined that based on the review
of the records, "the depressive symptomatology are present in part
due, but not solely, to the service connected back condition."

The same examiner again reviewed the veteran's records in February
2001. Describing his review of the records in greater detail than
in February 1998, and explaining his conclusions drawn from
specific records, he concluded "the veteran's service connected
condition was not responsible for the diagnosis or treatment of his
nervous condition."

"The Secretary [of Veterans Affairs] shall consider all information
and lay and medical evidence of record in a case before the
Secretary with respect to benefits under laws administered by the
Secretary. When there is an approximate balance of positive and
negative evidence regarding any issue material to the determination
of a matter, the Secretary shall give the benefit of the doubt to
the claimant."

38 U.S.C.A. 5107(b) (West Supp. 2002).

- 13 -

One psychiatrist examined reached impressions about the
contribution of the service-connected low back condition to the
diagnosed psychiatric disorder three time. Twice he found a
relationship, once he did not. Two of the reviews of the record
included examination of the veteran, the two that found a
relationship. He reviewed the same record in 1998 and in 2001, and
in 1993 he reviewed as much of the current record as then existed.

Two other psychiatrists reviewed the record in 1994. The conclusion
that the service connected disability was not the sole cause of the
psychiatric disorder can logically be restated that it was a
contributing cause. They noted an attenuated relationship between
the veteran's service-connected back condition and his psychiatric
disability, i.e., the back condition was itself aggravated by
intercurrent injury. Their view that the presentation was partly
voluntary is inapposite to the claim for secondary service
connection, because it goes to the amount of disability to
compensate if there is entitlement to secondary service connection.
Allen, 7 Vet. App. at 448.

In weighing.the evidence, two of the three opinions by one examiner
favor the veteran's claim. One of the same examiner's opinions,
seemingly more well informed, or at least more cogently reported,
weighs against the claim, except the use of the term "not
responsible for" makes it less than perfectly clear that he is
concluding there is no aggravation versus concluding there is not
sole causation in the low back condition. The opinion of the panel
of two reviewers shows a relationship between the service-connected
back injury and the psychiatric disability that seems too
attenuated to qualify the psychiatric disability as "proximately
due to or the result of service-connected disease or injury" within
the meaning of 38 C.F.R. 3.310(a) (2001). However, the fact that VA
compensates the veteran for the entire low back pathology weighs
against making such a nice distinction as regards the contribution
of his low back condition to his psychiatric condition.

Looking at this mix all together, the Board concludes there is an
"approximate" balance in the evidence for and against granting
secondary service connection for

14 -

that part of the veteran's psychiatric disability resulting from
its aggravation by his service-connected low back condition. Allen,
7 Vet. App. 439. The veteran is entitled to the benefit of the
doubt. 38 U.S.C.A. 5107(b) (West Supp. 2002). Secondary service
connection for psychiatric disability is warranted. 38 C.F.R.
3.310(a) (2001).

ORDER

An increased rating for degenerative disc and joint disease of the
lumbar spine on either a schedular or an extraschedular basis is
denied.

Secondary service connection for an acquired psychiatric disorder
is granted.

REMAND

In a statement of September 1994, the veteran expressed
disagreement with the effective date of a 60 percent rating for
degenerative disc and joint disease of the lumbar spine assigned by
a rating decision of July 1994. He has initiated an appeal, and the
he must receive a statement of the case on the issue. See 38
U.S.C.A. 7105(d) (West 1991); 38 C.F.R. 19.26, 19.29, 19.30 (2001).
The appellant must be advised about perfecting his appeal at the RO
in order to assure appellate review of these issues. See 38
U.S.C.A. 7105(b)(1), (c)(3) (West 1991); 38 C.F.R. 19.32, 20.200,
20.202, 20.300, 20.301, 20.302(b), 20.303 (2001). The issue is to
be returned to the Board for appellate review only if a timely and
adequate substantive appeal is filed at the RO. The appellant or
his representative may request a hearing on this issue before a
Board Member at the RO in connection with filing a substantive
appeal, but he is not entitled to such a hearing until a
substantive appeal has been properly filed at the RO. 38 C.F.R.
20.703 (2001).

Accordingly, the case is REMANDED for the following action:

15 -

Review and develop the issue of the effective date of the 60
percent rating for degenerative disc and joint disease of the
lumbar spine as necessary. Such review must include determination
whether and how to apply the VCAA, see 38 U.S.C.A. 5103, 5103A
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001)
(to be codified at 38 C.F.R. 3.159), and consideration of the
regulation governing effective dates of increased ratings. 38
U.S.C.A. 5110(b) (West 1991); 38 C.F.R. 3.400(o)(2) (2001). If the
determination remains adverse to the veteran, provide him and his
representative a statement of the case. Notify them of the time
within which they must file an adequate substantive appeal to
assure appellate review. Notify them that they may request a
hearing before the Board on these issues when submitting the
substantive appeal or thereafter, subject to the restrictions
contained in 67 Fed. Reg. 3099, 3105-06 (Jan. 23, 2002) (to be
codified as amended at 38 C.F.R. 20.1304). Thereafter, the issue is
to be returned to the Board only if a timely and adequate
substantive appeal of the issue is received.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant need take no further
action until he is further informed. The purpose of this REMAND is
to afford due process. No inference should be drawn regarding the
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

16 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2002)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

J. SHERMAN ROBERTS 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

17 -




